Citation Nr: 0937018	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  06-11 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a compensable rating for service-connected 
non-small cell carcinoma of the left lung.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In May 2008, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In July 2008, the Board denied the claim for entitlement to a 
compensable rating for service-connected non-small cell 
carcinoma of the left lung and granted service connection for 
chronic obstructive pulmonary disease.  The appellant duly 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2009 order, 
the Court vacated that portion of the Board's July 2008 
decision that denied entitlement to a compensable rating for 
service-connected non-small cell carcinoma of the left lung 
and remanded the matter to the Board for action consistent 
with the January 2009 Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In connection with his claim for an increased rating, the 
Veteran was afforded VA examinations in June 2004 and 
December 2005.  The June 2009 Joint Motion for Remand (JMR) 
stated that while the Veteran was afforded VA examinations in 
connection with his claim for an increased rating for 
service-connected non-small cell carcinoma of the left lung, 
"those examinations were designed to address the [Veteran's] 
respiratory disability and not his chronic pleuritic pain 
resulting from radiation therapy."  See June 2009 JMR at 2.  
Therefore, the parties asserted, and the Court agreed, that 
the matter should be remanded for a medical examination for a 
more fully informed evaluation.  The Board is bound by the 
Court's June 2009 Decision and, therefore, this issue is 
remanded for a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current severity of his service-
connected non-small cell carcinoma of the 
left lung.  The claims file must be made 
available to the examiner.  All necessary 
tests should be conducted and all clinical 
findings reported in detail.

The examiner should note the detailed 
symptomatology and severity of all 
residuals of the Veteran's non-small cell 
carcinoma of the left lung; to include the 
severity of chronic pleuritic pain 
resulting from radiation therapy.

2.  Then, readjudicate the Veteran's 
claim on appeal, with application of 
all appropriate laws and regulations 
and consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




